Citation Nr: 1423456	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial compensable rating for a longitudinal scar on the left knee, status post total knee joint replacement.  

5.  Entitlement to an effective date prior to August 15, 2012, for the grant of service connection for a longitudinal scar on the left knee, status post total knee joint replacement.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, and from November 2012 and November 2013 rating decisions from the RO in Anchorage, Alaska. 

The March 2002 rating decision denied service connection for hepatitis B and a left ankle disability.  

The hepatitis B and left ankle claims were previously before the Board in January 2007, October 2008, and July 2012.  

In a January 2007 decision, the Board denied the Veteran's hepatitis B and left ankle disability claims.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in August 2008, requesting that the Court vacate the Board's January 2007 decision to the extent that it denied the benefits sought.  In a September 2008 Order, the Court granted the joint motion, vacating the Board's January 2007 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand. The case was thus returned to the Board for further consideration.

In October 2008, the Board remanded the hepatitis B and left ankle disability claims for additional development.  Following completion of the requested development, the case was returned to the Board for additional review.

The Board again denied the Veteran's hepatitis B and left ankle disability claims in July 2012.  The Veteran appealed the Board's July 2012 decision to the Court.  In December 2013, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's July 2012 decision involving the hepatitis B and left ankle disability claims and remanded for proceedings consistent with the Court's decision.  

The Board notes that, pursuant to the August 2008 joint motion for remand, the October 2008 Board decision also remanded the claim of entitlement to a rating in excess of 30 percent for the left knee disability for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  He was instructed on how to perfect a substantive appeal, both in the October 2008 remand and the June 2010 statement of the case, but he did not do so.  Therefore, the present appeal does not arise from the February 2008 rating decision that was identified by in the October 2008 remand.

Rather, the claim of entitlement to a rating in excess of 30 percent for a left knee disability arises from an August 2012 claim in which the Veteran requested a temporary 100 percent rating for his recent total left knee replacement.  The November 2012 rating decision assigned a temporary total rating from August 16, 2012, through September 30, 2013, and a 30 percent rating effective October 1, 2013.  The 30 percent rating was continued in a November 2013 rating decision.  The Veteran has appealed the 30 percent rating.

The November 2013 rating decision also granted service connection for a longitudinal scar on the left knee, status post total knee replacement and assigned a 0 percent rating, effective August 16, 2012.  The Veteran filed a notice of disagreement with this rating and the assigned effective date in April 2014.   

The record reflects that, at various points during this appeal, the Veteran has requested hearings before a Decision Review Officer at his local RO and before a Member of the Board.  All hearing requests have been formally withdrawn in writing, and the Veteran has not requested that he be scheduled for new hearings.

The issues of entitlement to service connection for hepatitis B and a left ankle disability and entitlement to an initial compensable rating and earlier effective date for a longitudinal scar on the left knee, status post total knee joint replacement, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's status post left knee total joint replacement is manifested by no more than intermediate degrees of residual weakness, pain, and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for status post left knee total joint replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board observes that no VCAA notice was sent in this case with respect to the Veteran's claim of entitlement to an evaluation in excess of 30 percent for his status post left knee total joint replacement.  The Board observes, however, that such notice was not necessary in this case, as the claim of entitlement to a rating in excess of 30 percent has arisen as a downstream matter from the Veteran's August 2012 claim of entitlement to a temporary total evaluation for the Veteran's left knee disability following an August 2012 total knee joint replacement.  Specifically, the RO granted the temporary 100 percent rating from August 16, 2012, through September 30, 2013, and then restored the prior 30 percent rating thereafter.  In his October 2013 notice of disagreement, the Veteran appealed for "entitlement to a disability rating in excess of 30 percent for his service-connected traumatic left knee arthritis with patellar dislocation from October 1, 2013."

The Board finds the situation in the case at hand to be analogous to that in which a veteran is granted service connection and appeals the initial assigned disability rating.  In such a case, where entitlement to the benefit initially sought has been granted, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  In such cases, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Analogously, the Board notes that the current appeal has arisen from the Veteran's August 2012 request for a temporary 100 percent rating for his total left knee replacement.  That benefit was granted and the current rating arises from the return of the rating to 30 percent effective October 1, 2013.  The Veteran's disagreement with the restoration of the 30 percent rating following the temporary 100 percent rating can thus be considered a downstream issue that is not subject to VCAA notice.

In any event, the Board finds that the Veteran and his accredited representative have demonstrated actual knowledge of how to establish entitlement to an increased rating, and of his and VA's responsibilities in obtaining evidence.  With respect to the increased rating itself, the Board notes that the Veteran was provided notice of how to establish an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, in the March 2014 statement of the case, and the Veteran's accredited representative expressly quoted this diagnostic code in an April 2014 written statement.  In the April 2014 statement, the Veteran's representative also requested that VA consider whether a higher rating is warranted under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), all of which are pertinent to rating musculoskeletal disabilities and will be discussed in more detail below.

The Board also finds that the record demonstrates that the Veteran and his representative were aware of the Veteran's and VA's relative duties with respect to the identification and procurement of evidence.  The Veteran has informed VA that he receives treatment through VA, and VA has satisfied its duty to assist in obtaining the Veteran's VA treatment records.  The Veteran has also demonstrated awareness of how to authorize VA to obtain private treatment records, as the record contains multiple copies of the VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), that he has filled out in connection with other claims.  

Moreover, the Veteran has been represented by a private accredited attorney who has demonstrated her actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative has notified the Veteran of the evidence that he is responsible for obtaining, the evidence that it is VA's responsibility to obtain, and how to establish entitlement to an increased rating for this status post total left knee joint replacement, in her guidance to the Veteran.

In light of the above, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.

The RO arranged for the Veteran to undergo a VA examination in October 2013.  The Board finds that the resulting report is adequate for the purpose of determining entitlement to an increased rating.  The examiner reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the October 2013 report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran has claimed entitlement to a rating in excess of 30 percent for his status post left total knee joint replacement.  The 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013). 
 
Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement with intermediate degrees of residual weakness pain or limitation of motion, and is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 (degenerative arthritis) where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Moreover, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

The record reflects that the Veteran underwent a left total knee joint replacement on August 16, 2012.  The November 2012 rating decision assigned a temporary 100 percent rating from August 16, 2012, through September 30, 2013, and a 30 percent rating effective October 1, 2013.  The period that is relevant to this appeal begins on October 1, 2013.  The only relevant evidence from this period appears in the October 2013 VA examination report.

The October 2013 VA examination report notes a December 2012 diagnosis of left medial patellar tilt.  This record notes that the Veteran reported he ambulates with a cane on icy surfaces but otherwise does not need assistive devices.  He complained of persistent pain on the lateral left leg area, which he described as being sharp in nature and 7 out of 10 in intensity.  The pain was noted to be worse in the mornings and after walking more than two blocks.  Veteran reported that he takes meloxicam and tramadol for pain.

The Veteran did not report that flare-ups impact the function of the leg or the knee.  Flexion was to 90 degrees with objective evidence of painful motion at 90 degrees.  There was no limitation of extension and no objective evidence of painful motion.  There was no additional limitation on repetitive use.  In terms of functional impairment, it was noted that the Veteran has less movement than normal and deformity in both knees, while he has weakened movement and pain on movement in the left knee.  He did not have tenderness or pain to palpation of the joint line or soft tissues.  Muscle strength was normal.  Anterior joint instability was at 1+ (0 to 5 millimeters).  There was no posterior or medial-lateral instability.  The examiner noted there was evidence or history of recurrent patellar subluxation or dislocation, but indicated there were no such symptoms on the left side.  

It was noted that the Veteran had had a meniscal tear with frequent episodes of joint locking.  The Veteran had a right meniscectomy in October 2000 with no current residuals.  It was noted that the Veteran's August 2012 total knee joint replacement has resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  It was noted that a July 2013 left knee x-ray found stable medial tilt of the left patella.  It was further noted that the Veteran's left knee disability affects activities such as walking more than two blocks at a time, climbing stairs, kneeling and squatting.

The examiner found that pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  Specifically, while he did report pain as sharp and as 7 out of 10 in intensity, pain on examination occurred at 90 degrees of flexion but did not occur throughout the range of motion.  There was no objective evidence of pain on extension, and he did not have tenderness or pain to palpation of the joint line or soft tissues.  The Board finds that this evidence does not reflect "severe" pain as contemplated by the 60 percent rating criteria.  Furthermore, the examination report shows no weakness.  Therefore, a 60 percent rating is not warranted under Diagnostic Code 5055.  The Board will therefore determine whether a rating in excess of 30 percent is warranted under a different diagnostic code or codes.  

With respect to ratings based on limitation of motion, the October 2013 examination report reflects noncompensable flexion and extension, even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 
 
In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  

Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262. 
 
The Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 30 percent for a left knee disability must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected status post left total knee joint replacement adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The left knee disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 30 percent for status post left knee total joint replacement is denied.


REMAND

The Veteran has claimed entitlement to service connection for hepatitis B and a left ankle disability.  As noted above, these claims were subject to a December 2013 Court memorandum decision.

With respect to the hepatitis B claim, the December 2013 memorandum decision found that the Board's basis for denying the Veteran's claim was unclear, noting that, "[a]fter discussing relevant facts and law, the Board states that [the Veteran] does not have a current disability.  Then the Board, seemingly in support of that conclusion, discusses medical evidence that his current hepatitis B is not related to service."  

The Court also noted deficiencies in the VA examination reports of record on which the Board's decision was based.  Specifically, the February 2009 VA examiner found no evidence of chronic hepatitis B on examination but listed "hepatitis B" as a problem associated with the diagnosis.  The Court also appears to have found that it was unclear from the examination reports whether the Veteran's having "tested positive for the hepatitis B core antibody and the hepatitis B surface antibody" would indicate the presence of chronic hepatitis B during service, despite the October 2011 VA examiner noting an absence of diagnosis of or treatment for liver disease during service.  On remand, a medical opinion is necessary in order to clearly determine whether the Veteran has a current diagnosis of chronic hepatitis B and whether any such current diagnosis is related to service.  The VA examiner should explain whether the service treatment records, including in-service blood tests, reflect the presence of chronic hepatitis B during service.  In offering this opinion, the examiner should discuss the service treatment records from April 1976 through July 1976 indicating "positive HAA."   

With respect to the left ankle disability claim, the December 2013 Court memorandum decision found that the Board's decision was based on an etiology opinion that was itself based on an inaccurate factual predicate.  Specifically, the January 2012 VA examination report provides a negative etiology opinion based in part on the assertion that "medical records after discharge from active duty are silent for treatment of left ankle condition."  The Court noted, however, that an August 2001 VA medical record noted that the Veteran "was beginning to have left ankle pain" and that "[a]n August 2001 x-ray of his ankles revealed ... bilateral mild degenerative joint disease of the ankle joints."  The Court found "that the Board erred in relying on the examiner's report without seeking clarification from the examiner concerning whether this discrepancy [a]ffected the examiner's overall opinion in the case."  In light of the above concern, the Board finds it necessary to obtain an opinion that considers the Veteran's post-service left ankle complaints.  

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  In addition, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Finally, in a December 2013 rating decision, the Veteran was granted entitlement to service connection for a longitudinal scar on the left knee, status post total knee joint replacement, and was assigned a 0 percent rating effective August 16, 2012.  In April 2014, the Veteran, through his accredited representative, filed a notice of disagreement in which he expressly disagreed with the disability rating that was assigned and the effective date.  

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to an initial compensable rating and an effective date prior to August 16, 2012, for the grant of service connection for a longitudinal scar on the left knee, status post total knee joint replacement, must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to an initial compensable evaluation for a longitudinal scar on the left knee, status post total knee joint replacement, and an effective date prior to August 16, 2012, for the grant of service connection for a longitudinal scar on the left knee, status post total knee joint replacement.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The RO is free to undertake any additional development deemed necessary with respect to these issues.

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disabilities at issue.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

4.  Following completion of the second and third instructions above, send the claims file to an appropriate VA examiner to obtain an opinion on the following questions:

Does the Veteran have a current diagnosis of hepatitis B?  If yes, is this disability chronic?  If yes, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current chronic hepatitis B either originated during service or is otherwise causally related to his military service?  

In answering the above questions, please discuss the following:

(a) The Veteran's April through July 1976 service treatment records showing multiple findings of positive HAA on testing.  Do these records indicate the presence of chronic hepatitis B in service?

(b) The February 2009 VA examination report's diagnostic and clinical testing results, including positive tests for hepatitis B core antibody total and hepatitis B surface antibody and a negative test for hepatitis B surface antigen, and the interpretation that these results indicate: "IMMUNE DUE TO NATURAL INFECTION.  NO EVIDENCE OF CHRONICALLY INFECTED."  

Please provide a thorough explanation for any opinions that are rendered.

If the examiner finds that a new VA examination is necessary in order to answer the above questions, the Veteran should be scheduled for a new VA examination.  If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

5.  Following completion of the second and third instructions above, return the claims file to the examiner who provided the January 2012 VA medical opinion, if available.  

Following review of the claims file, the January 2012 examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disability is related to his military service or is secondary to a service-connected left knee disability.  Specifically, the examiner should take into consideration the August 2001 VA medical record's notation that the Veteran "was beginning to have left ankle pain" and that "[a]n August 2001 x-ray of his ankles revealed ... bilateral mild degenerative joint disease of the ankle joints."  The examiner should state whether the above evidence of post-service left knee disability impacts his prior opinion.

If the original examiner is not available, a similarly qualified examiner should review of the claims file and opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current left ankle disability that was caused by his military service or a service-connected disability.  

Please provide a thorough explanation for any opinions that are rendered.

If the examiner finds that a new VA examination is necessary in order to provide the above opinion, the Veteran should be scheduled for a new VA examination.  If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


